Citation Nr: 1115056	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from November 1984 to November 1988, and from January 2003 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA audiology examination was conducted in January 2008.  More recent evidence of record indicates that the Veteran's service-connected hearing loss may have worsened.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an audiologist to determine the nature and severity of the Veteran's hearing loss disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  Any conclusion reached should be supported by a rationale.

2.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

